Per Curiam.
On March 28, 1893, the defendants5 costs were taxed at $236 by the clerk of this Court, upon a judgment of this Court theretofore rendered against the plaintiffs, reversing the judgment of the circuit court for the county of Wayne, and ordering a new trial.2 Plaintiffs, being non-residents, were required to give security for costs, which, on May 15, 1893, they did, in compliance with an order of the Wayne circuit court. An execution issued for the collection of said judgment, and was returned unsatisfied on the 6th day of June, 1893, and the next *243day defendants’ counsel filed a certified copy of the undertaking, and moved this Court for an amendment of the judgment, so that it should include and run against the sureties for costs.
The case is governed by Ortmann v. Bank, 42 Mich. 464.
The motion will be denied, with costs.

 See Wheeler v. Meyer, 95 Mich. 36.